Citation Nr: 0032614	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  98-14 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for low 
back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
endometriosis.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1984 and from May 1986 to March 1989.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  A Notice of Disagreement (NOD) was not timely received 
with respect to the RO's decision in May 1995, which denied 
entitlement to service connection for low back disability. 

2.  Evidence received since the RO's decision in May 1995 is 
neither cumulative nor duplicative of that on file at the 
time of the decision and is so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim of entitlement to service connection for low back 
disability.

3.  An NOD was not timely received with respect to the RO's 
decision in May 1995, which denied entitlement to service 
connection for endometriosis. 

4.  Evidence received since the RO's decision in May 1995 is 
cumulative of that on file at the time of the decision and is 
not so significant, by itself or in connection with evidence 
previously assembled, that it must be considered in order to 
fairly decide the merits of the claim of entitlement to 
service connection for endometriosis.



CONCLUSIONS OF LAW

1.  The RO's May 1995 decision which denied entitlement to 
service connection for low back disability, is final.  
38 U.S.C.A. § 4005(c) (West 1991); 38 C.F.R. § 19.129(a) 
(1994) (now 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.302(a) (2000)).

2.  The evidence received since the RO's May 1995 is new and 
material to reopen the appellant's claim of entitlement to 
service connection for low back disability.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (a) (2000).

3.  The RO's May 1995 decision which denied entitlement to 
service connection for endometriosis, is final.  38 U.S.C.A. 
§ 4005(c) (West 1991); 38 C.F.R. § 19.129(a) (1994) (now 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 20.302(a) 
(2000)).

4.  The evidence received since the RO's May 1995 decision is 
not material to reopen the appellant's claim of entitlement 
to service connection for endometriosis.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for low 
back disability and for endometriosis.  Service connection 
connotes many factors, but basically, it means that the 
facts, shown by the evidence, establish that a particular 
disease or injury resulting in disability was incurred 
coincident with active military, naval, or air service, or, 
if preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2000).  Even if the disease at issue is initially 
diagnosed after the veteran's discharge from service, service 
connection may still be granted, when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

In May 1995, the RO denied entitlement to service connection 
for low back disability and for endometriosis. The veteran 
was notified of those decisions, as well as her appellate 
rights; however, she did not submit a timely Notice of 
Disagreement with which to initiate an appeal.  Accordingly, 
that decision became final.  38 U.S.C.A. § 4005(c); 38 C.F.R. 
§ 19.129(a) (now 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.302(a)).

The veteran now requests that her claims of entitlement to 
service connection for low back disability and for 
endometriosis be reopened.  Generally, a claim which has been 
denied in an unappealed rating decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception 
to this rule is 38 U.S.C.A. § 5108 which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

Evidence on file at the time of the RO's decision in May 1995 
consisted of a microfiche of a service medical record, dated 
in May 1986; the Report of Medical History completed in 
conjunction with the March 1989 service separation 
examination; records, dated from May 1989 to July 1991 from 
G.W., M.D.; a March 1993 report from a private orthopedic 
clinic; and the report of a VA examination performed in 
October 1994.


I.  The Low Back

The Report of Medical History, dated in March 1989, showed 
that the veteran complained of chronic low back strain which 
was aggravated by pregnancy.  There was no competent 
evidence, however, to show that she did, in fact have chronic 
low back disability in service.  Indeed, she did not report 
low back problems again until approximately four years after 
service; however, the treating physicians did not report a 
relationship to service.  Moreover, during her October 1994 
VA examination, she demonstrated no functional back 
disability, and X-rays of her back were negative.  
Consequently, the examiner diagnosed low back pain by history 
only.  

Evidence added to the record since May 1995, consists of 
service medical records from the veteran's first period of 
active duty; medical records from a private orthopedic 
clinic, dated from May 1989 to July 1991; and VA medical 
records reflecting treatment from November 1996 to February 
1998.  Those records show that during her first period of 
service, the veteran was treated for low back pain on many 
occasions.  The primary diagnosis was low back strain.  They 
also show that she continued to be treated for low back pain 
after service, including low back strain (See, e.g., VA 
outpatient treatment report, dated in January 1997) and a 
herniated nucleus pulposus at L5-S1 (VA record, reflecting 
low back surgery in December 1998). 

The additional evidence has not been submitted previously to 
agency decision makers, but bears directly and substantially 
upon the specific matter under consideration.  Moreover, it 
is neither cumulative nor redundant in nature and tends to 
fill some of the deficits in the evidence which existed in 
March 1995.  Indeed, when viewed in light of evidence 
previously assembled, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, it is new and material for the purpose of 
reopening the claim of entitlement to service connection for 
low back disability.  To that extent, the appeal is allowed.

II.  Endometriosis

In May 1995, the available service medical records, were 
negative for any evidence of endometriosis.  Although the 
Report of Medical History, dated in March 1989, showed that 
the veteran noted a history of a right ovarian cyst and a 
change in menstrual pain, there was no evidence of 
endometriosis, even by history.  In July 1991, the veteran 
underwent surgery for pelvic adhesions.  While she reported 
that she had had endometriosis 8 years earlier, there was no 
simply no competent evidence to substantiate her report.  
Moreover, during the surgery, it was specifically noted that 
there was no evidence of endometriosis.  In the October 1994 
VA examination report, it was indicated that in 1985, the 
veteran had undergone a laparotomy for the treatment of 
endometriosis.  Not only was there no competent evidence to 
substantiate that report, it should be noted that the veteran 
was not in service at the time.

As noted above, evidence added to the record since the RO's 
decision in May 1995 consists of service medical records from 
the veteran's first period of active duty; medical records 
from a private orthopedic clinic, dated from May 1989 to July 
1991; and VA medical records reflecting treatment from 
November 1996 to February 1998.  While new in the sense that 
it had not been submitted previously to agency decision 
makers, the additional evidence, including the service 
medical records, is essentially cumulative in nature.  Unlike 
the additional evidence submitted in support of the veteran's 
claim of entitlement to service connection for a back 
disorder, the additional evidence in regard to the veteran's 
claim of entitlement to service connection for endometriosis 
does not tend to fill the deficits in the evidence which 
existed in May 1995.  Not only does it remain negative for 
endometriosis in service, the evidence does not establish the 
presence of that disorder until January 1997 (VA outpatient 
treatment record).  Moreover, there is no competent evidence 
to show that it had its onset in service.  The only reports 
to the contrary continue to come from the veteran; however, 
she is not qualified to render opinions which require medical 
expertise, such as diagnosis or etiology of a particular 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Accordingly, her reports, without more, cannot be 
considered competent evidence to support a grant of service 
connection.  Thus, even when viewed in light of evidence 
previously assembled, the additional evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Absent new and material 
evidence, the request to reopen the claim of entitlement to 
service connection for endometriosis is denied.

In arriving at this decision, the Board finds that the RO has 
made all reasonable efforts to obtain evidence in support of 
the veteran's claim, including at least three attempts to 
obtain her service medical records (two occasions in 1994 and 
again in 1998).  There is nothing on file to suggest that 
additional efforts would produce any different results; and, 
therefore, no further action will be taken to develop the 
record.  The Board has also considered the potential 
application of the benefit-of-the-doubt rule.  It should be 
noted, however, that the benefit of the doubt is invoked in 
those cases where there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter.  38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000).  In this 
case, the foregoing evidence reveals no such balance.  

Finally, the veteran's representative contends that VA has 
not met its duty to assist the veteran in developing her 
claim in accordance with the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (Nov. 9, 2000, 
114 Stat. 2096).  That legislation, however, does not apply 
to appeals such as this in which there was a final 
determination, prior to July 14, 1999, with respect to the 
disabilities at issue.  In this regard, the veteran's 
representative further notes that medical records from the 
veteran's second period of active duty are available in 
microfiche form, but that as such, they are unavailable for 
review.  He does not state, however, why he is precluded from 
reviewing such microfiche, nor does he cite any law, 
regulation, court precedent, or other legal authority which 
states that service medical records on microfiche are somehow 
unacceptable as evidence.


ORDER

The claim of entitlement to service connection for low back 
disability is reopened, and to that extent, the appeal is 
allowed.
New and material evidence not having been presented, the 
claim of entitlement to service connection for endometriosis 
is denied.


REMAND

As noted above, the evidence shows that the veteran was 
treated for low back disability in service and that she 
suffers from a low back disability at this time.  She has 
not, however, had a recent VA examination to determine 
whether a nexus exists between the two.  Accordingly, the 
case is remanded for the following actions:

1.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issue of 
entitlement to service connection for low 
back disability.  After obtaining any 
necessary authorization, the RO should 
request copies of all indicated records 
not currently on file directly from the 
providers.  The RO should also request 
that the veteran provide any additional 
relevant medical records she may possess.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.

2.  When the foregoing actions are 
completed, the RO should schedule the 
veteran for an orthopedic examination to 
determine the nature, extent, and 
etiology any musculoskeletal disability 
found to be present.  All indicated tests 
and studies should be performed, and any 
indicated consultations should be 
scheduled.  The claims folder must be 
made available to the examiner so that 
the relevant medical history may be 
reviewed.  Should low back disability be 
found, the examiner should render an 
opinion as to whether it is at least as 
likely as not related to the veteran's 
low back problems in service, including 
low back strain.  The rationale for that 
opinion must be set forth.

3.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
service connection for low back 
disability de novo.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, she and her 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action until she is notified.  It must be emphasized, 
however, that she does have the right to submit any 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369, 372-373 (1999).



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

 



